Smith, Justice.
In a previous appearance of this case, this court reversed the grant of summary judgment in favor of appellee Stephens. Ravan v. Stephens, 243 Ga. 289 (253 SE2d 753) (1979). We noted that “[t]his is a case that should be settled, for, in truth, the issues are not simple, and, from a careful examination of the record, the parties are not far apart in their positions.” Id. at 290.
The case, however, was not settled. It was submitted to an auditor, who made findings of fact and conclusions of law. In accordance with the auditor’s report, the trial court issued a permanent injunction “restraining Willard Ravan, his agents, servants, employees, transferees, lessees, or grantees from entering upon, or going upon in any manner the road or property of Plaintiff.” Ravan filed a notice of appeal.
In C. & S. Nat. Bank v. Rayle, 246 Ga. 727, 731 (273 SE2d 139) (1980), this court held “that where an auditor is appointed in an equity case and renders a report which contains findings of fact and *290conclusions of law which are approved by the trial court, a judgment rendered on such report... is subject to the application requirement of § 6-701.1...” As no application has been filed in the instant case, the appeal must be dismissed. Brown v. Brown, 245 Ga. 44 (263 SE2d 438) (1980).
Decided September 29, 1981
Rehearing denied October 14, 1981.
Cook, Noell, Tolley & Aldridge, David E. Ralston, for appellant.
Telford, Stewart & Stephens, W. Woodrow Stewart, Ann A. Shuler, for appellee.

Appeal dismissed.


Jordan, C. J., Hill, P. J., Marshall, Clarke and Gregory, JJ., concur.